      CASE 0:20-cv-01680-PJS-ECW Document 1-3 Filed 08/03/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MINNESOTA


Sprout Salad LLC d/b/a Sprout Salad Company;
Daniel Gittsovich; and                                     Court File No.: _____________
Dmitry Kenigsberg,

                                Plaintiffs,
                                                              DECLARATION OF
vs.                                                         MICHAEL A. STEPHANI

Minneapolis Huron Properties I, LLC,

                              Defendant.


Pursuant to 28 U.S.C. § 1746, the undersigned Michael A. Stephani declares:

         1.     My name is Michael A. Stephani. I am one of the attorneys representing

Defendant Minneapolis Huron Properties I, LLC (“Defendant”) in this action. I am over

18 years of age and make this declaration in support of Defendant’s Removal to Federal

Court.

         2.     Plaintiffs presently owe back rent in the amount of $32,823.47. Attached

hereto as Exhibit 1 is a true and correct copy of Defendant’s Rent Statement to Plaintiffs.

         3.     Plaintiffs’ future obligations under the subject Lease, not including the back

rent noted above, total $134,373.24. Attached hereto as Exhibit 2 is a true and correct copy

of Plaintiffs’ Rent Schedule.



         I declare under penalty of perjury that the foregoing is true and correct.


                                               1
    CASE 0:20-cv-01680-PJS-ECW Document 1-3 Filed 08/03/20 Page 2 of 2




Executed on August 3, 2020

                                        s/Michael A. Stephani
                                        Michael A. Stephani




                                    2
